Citation Nr: 1501963	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-04 951	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post operative herniated nucleus pulposus lumbar spine.  

2.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The jurisdiction of the case is currently with the Phoenix, Arizona RO.  

In November 2010, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  The VLJ is no longer employed at the Board.  The Veteran requested a new hearing and testified during a March 2014 Travel Board hearing before the undersigned VLJ.  A transcript of the hearing is associated with the claims folder.  The prior remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran was previously represented by the Florida Department of Veterans Affairs (FDVA).  Due to the Veteran's change in residence, he was informed by an October 2011 letter that the FDVA could no longer represent him and if he wished to be represented, he could contact a Veterans Service Center Manager at the RO regarding this matter.  He was provided a VA Form 21-22 and a VA Form 21-22a.  The Veteran has not requested representation and during the March 2014 hearing, the Veteran testified that he understood that he had the right to be represented and he chose to represent himself.  The Board will recognize the Veteran as pro se.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Considering the clinical findings and competent evidence, the functional impairment and loss due to the Veteran's post operative herniated nucleus pulposus lumbar spine is not comparable to forward flexion of the thoracolumbar spine of 30 degrees or less; or, ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for post operative herniated nucleus pulposus lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2007 and July 2008 satisfied the duty to notify provisions with respect to a claim for an increased disability rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  To the extent that the July 2008 letter was sent after the initial adjudication of the claim, the claim was readjudicated by a Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The claims folder contains the identified VA medical treatment records and private medical treatment records submitted by the Veteran and obtained by VA.  Updated VA medical treatment records, including those from Tucson, Arizona VA Medical Center (VAMC) were obtained and associated with the record.  The Board's February 2011 and May 2014 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

With respect to private medical treatment, the Board's May 2014 remand directive requested that the Veteran provide information related to private health care providers and to submit a release form for each provider so VA could request records on his behalf.  The Veteran was sent a notice letter in June 2014.  The letter requested that the Veteran identify and "provide any necessary releases for outstanding private treatment records, to include any chiropractors or orthopedic surgeons."  He was advised to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider.  He was also advised that he could obtain and send the information himself.  

While the Veteran submitted a statement and explained that he was treated by private medical providers, he did not complete the release forms for each provider as instructed by the June 2014 notice letter.  In addition, a report of contact dated in November 2014 noted that the Veteran did not currently have any additional evidence to submit regarding his appeal.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, as the Veteran was provided an opportunity to submit records and/or complete the requisite release forms so that VA could request the records on his behalf and did not do so, the Board finds that the remand directive was substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  A remand for corrective action is not required.  

In addition, the Veteran was provided VA medical examinations to determine the nature and severity of his service-connected disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The examination reports included reviews of the claims folder and/or detailed history of the service-connected disability from the Veteran, physical examination results, and relevant findings to rate the Veteran's disability in accordance with the rating criteria.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports are adequate and the Board's February 2011 and May 2014 remand directives were completed.  See Stegall, supra.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned VLJ explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned VLJ also solicited information on the availability of any additional relevant evidence that had to be obtained prior to the decision, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Threfeore, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's disability is rated under Diagnostic Code 5237.  The General Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings related to the thoracolumbar spine are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The Veteran contends that his disability is more severe than reflected by the currently assigned 20 percent disability rating.  

During his March 2014 hearing, the Veteran testified that he cannot work as a mechanic anymore.  He reported that he cannot walk for any length of distance and experienced a lot of pain standing for an extended period of time.  He took Aspirin, used hot and cold compresses and received a massage from time to time.  He stated that he saw a chiropractor every so often.  He reported that he was employed as a waste water monitor and it was a full-time job.  The Veteran reported that he lost four to five days of work due to his disability.  

During his November 2010 hearing, he testified that he could no longer walk or ride his bicycle.  He stated that he had to leave his job in October because he was unable to do the work.  He stated that he "tried different employments and just can't do it."  See hearing transcript, pg. 3.  The Veteran explained that he received treatment from chiropractors and a massage therapist.  He testified that he had pain in the center of his back and it went down his leg.  The Veteran stated that when he walked, his right leg seems to "turn to the right and I have noticed that I actually drag that foot from time to time."  See hearing transcript, pg. 6.  He reported that he could not sleep that late at night because lying on his back aggravated his pain.  He stated that his pain was very intense when he sits at the office.  He said he mostly had pain in the left leg, but had some pain in his right foot from time to time.  The Veteran reported that the pain varied in its intensity.  When asked about effects on his daily activities, he reported that his chores were very limited and he could not bend over and touch his toes and pick up things off of the floor.

In a signed July 2008 statement, the Veteran explained that he had to use a walking stick during or after a long strenuous day.  He stated that he visited a massage therapist.  He reported that standing, walking or climbing stairs for extended periods of time caused extreme pain.

In a July 2008 statement, the Veteran's former co-worker, D.H., stated that he worked with the Veteran from May 2005 to October 2006.  He stated that he noticed the Veteran's decrease in ability to stand for long periods of time and that he could not climb ladders at times due to his pain.  The Veteran reportedly told him that he would need to go to the break room to rest due to pain.  

Private medical treatment records show complaints of back pain.  An August 2012 private medical treatment record appears to indicate that the Veteran could not tolerate extension and could not flex.  The goal was to increase flexion to 30 degrees.  However, other private medical treatment records dated in August 2012 indicated flexion as 100 percent and extension as 50 percent.  An August 2012 letter from Dr. R.J.S. stated that the Veteran exhibited extension to 10 degrees, lateral rotation to 30 degrees, and he flexed to his ankles.  A September 2012 private medical treatment record indicated full range of motion of the lumbar spine.

The Veteran was provided a VA medical examination in September 2007.  The claims folder was not requested, but medical records were reviewed.  The Veteran reported that the course of the disability since onset was progressively worse and he had two spinal surgeries in 1974 and 1984.  The Veteran reported a history of leg or foot weakness.  The Veteran reported stiffness and pain.  He reported dull pain in the lower back, which was mild and occurred daily.  He stated that the pain radiated to the back of the right buttocks, thigh, and calf.  The Veteran reported severe flare-ups that occurred weekly and lasted for hours.  Precipitating factors included walking or standing for more than three hours and climbing ladders.  Alleviating factors included avoiding weight bearing and avoiding climbing ladders.  He reported unbearable pain during flare-ups that caused him to avoid walking.  He was able to walk one to three miles.  He did not have any devices or aids.  On examination, gait was normal.  There was no thoracolumbar spine ankylosis.  The range of motion findings were as follows: 0 to 70 degrees of flexion, 0 to 20 degrees of extension, 0 to 30 degrees of left lateral flexion, 0 to 30 degrees of right lateral flexion, 0 to 30 degrees of left lateral rotation, and 0 to 30 degrees of right lateral rotation.  There was objective evidence of pain.  There was objective evidence of pain following repetitive motion, but no other additional limitations.  The Veteran was currently employed full-time as a mechanic.  There were effects on usual daily activities, to include moderate effect on chores, severe effect on exercise and sports, and mild effect on recreation.  He reported that as a mechanic, he did a lot of standing up, kneeling, bending over, and heavy lifting.  He stated that these activities caused flare-ups of back pain and radiation of pain to right leg.  He reported that his back severely limited his functions at work.

The Veteran was provided a VA medical examination in March 2011.  The Veteran reported that he had severe weekly flare-ups that last for hours.  Precipitating factor was over-exertion and alleviating factors included lying down and resting.  The Veteran reported that during flare-ups, he had severe difficulty with ambulation and other exertional activities and that he must lie down during a flare.  He reported numbness, paresthesias, falls, and unsteadiness.  The examiner indicated that per the electrodiagnostic studies completed, the neurologic problems in the lower extremities were caused by peripheral neuropathy and not lumbar radiculopathy.  The Veteran reported fatigue and pain.  He did not report decreased motion, stiffness, weakness, or spasm.  He stated that he experienced dull moderate pain for hours on a daily basis.  The onset of pain was prolonged sitting, prolonged standing/walking, bending, and lifting.  There were no incapacitating episodes of spine disease.  The Veteran reported that he used a cane and was able to walk more than 1/4 mile but less than 1 mile.  He used a cane to walk long distances.  On examination, the Veteran's posture was stooped.  His gait was described as slightly antalgic, using a cane.  There was no thoracolumbar spine ankylosis.  Range of motion findings were as follows: flexion from 0 to 50 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, right lateral flexion from 0 to 20 degrees, and right lateral rotation from 0 to 10 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  The most important factor was pain.  Range of motion findings after repetitive motion were as follows: flexion was from 0 to 40 degrees, extension was 0 to 20 degrees, left lateral flexion was 0 to 20 degrees, left lateral rotation was 0 to 10 degrees, right lateral flexion was 0 to 10 degrees, and right lateral rotation was 0 to 10 degrees.  

The summary of sensory exam findings noted that the Veteran had diminished vibratory sensation below the knees bilaterally and diminished light touch for most of lateral right leg as well as entire foot.  Cold sensation was absent below the knees bilaterally.  Lasegue's sign was positive for both legs.  The examiner indicated that the Veteran was not currently employed.  He was unemployed for less than one year.  He reported that he was unable to continue working because jobs were "too physical and his back couldn't tolerate."  The examiner listed a diagnosis of "lumbar degenerative disc disease s/p surgeries 1974 and 1985, with no current evidence for radiculopathy."  

The examiner further explained that the EMG findings of peripheral neuropathy were unrelated to his lumbar spine condition.  The Veteran reported effects on occupational activities as follows: decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The Veteran reported effects on usual daily activities as follows: limited for strenuous exercise, heavy chores, prolonged driving, and sports.  Concerning scars, the examiner indicated that there was a scar that measured .6 cm. in width and .23 cm. in length.  The scar was not painful and was superficial.  There was no skin breakdown and no other disabling effects.   

The Veteran was provided a VA medical examination in June 2014.  The examiner indicated review of the "VBMS E-FOLDER."  The Veteran reported that his back hurt daily and he had pain in buttock, right and then to calf.  He took ASA and heat and cold packs.  He had some increased pain for an hour or so if he sits or stands about a half an hour.  He had occasional urgency three to four times a week and some numbness on back of calf all the time.  He occasionally had right foot weakness and tripped occasionally.  

The examiner noted that the Veteran's flare-ups did not impact the function of his thoracolumbar spine.  Range of motion findings were as follows: forward flexion ended at 65 degrees with no objective evidence of painful motion, extension ended at 10 degrees with no objective evidence of painful motion, right lateral flexion ended at 20 degrees with no objective evidence of painful motion, left lateral flexion ended at 20 degrees with no objective evidence of painful motion, right lateral rotation ended at 15 degrees with no objective evidence of painful motion, and left lateral rotation ended at 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive- use testing with 3 repetitions.  Post-test flexion ended at 65 degrees, post-test extension ended at 10 degrees, post-test right lateral flexion ended at 20 degrees, post-test left lateral flexion ended at 20 degrees, post-test right lateral rotation ended at 15 degrees, post-test left lateral rotation ended at 20 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  

The Veteran had functional loss and/or functional impairment of the thoracolumbar spine consisting of weakened movement, excess fatigability, and disturbance of locomotion.  Muscle strength testing was 4/5 for right ankle dorsiflexion and 4/5 for right great toe extension.  Straight leg raising test results were negative.  The Veteran was noted to have radiculopathy of his right lower extremity.  There was no ankylosis of the spine.  He had occasional bladder urgency.  The Veteran had intervertebral disc syndrome, but he did not have any incapacitating episodes over the past 12 months.  The examiner noted the presence of a scar, but the scar was not painful and/or unstable, or greater than 39 square centimeters.  With respect to functional impact on work, walking distance was limited and there was no repetitive bend/stoop.  Concerning functional impairment during flare-ups, the examiner indicated that it was not possible to determine without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

In a separate medical opinion dated in September 2014, a physician was asked to review the claims folder and address whether the Veteran had radiculopathy of the right lower extremity.  The physician noted that the June 2014 VA examination report was reviewed and the March 2011 electro diagnostic study revealed neuropathy, but that the neurologic problems in the lower extremities were caused by peripheral neuropathy and not lumbar radiculopathy.  The physician stated that he agreed with the June 2014 VA examiner in that the Veteran had a moderate severe radiculopathy of the right lower extremity in a sciatic nerve distribution.

In this case, the Board finds that a disability rating in excess of 20 percent is not warranted.  The competent evidence does not reflect forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.  While a private medical treatment record dated in August 2012 appeared to indicate that the Veteran could not flex and could not tolerate extension, the accompanying private medical treatment records dated in August 2012 indicated that flexion was 100 percent and extension was 50 percent.  The records do not provide a basis for finding that flexion was limited to 30 degrees or less or that the Veteran had ankylosis so as to warrant a disability rating in excess of 20 percent.  

The Board considered whether functional impairment and loss would warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran reported pain, stiffness, severe flare-ups, fatigue, difficulty sleeping, weakened movement, excess fatigability, disturbance of locomotion, and limitations in standing and walking.  However, the Board finds that the clinical findings do not reflect a level of functional impairment or loss to warrant a rating in excess of 20 percent.  On examination, the Veteran did not exhibit flexion to 30 degrees or less; or, ankylosis.  The March 2011 VA medical examination report shows that a loss of flexion upon repetitive testing due to pain.  However, the Veteran was still able to flex his spine to 40 degrees.  While the June 2014 VA examiner could not address the extent of functional impairment and loss during a flare-up, the examiner noted that the Veteran had functional impairment consisting of weakened movement, excess fatigability, and disturbance of locomotion.  Despite such functional impairment, the Veteran's repetitive range of motion findings reveal that he was still able to flex to 65 degrees.  Thus, even considering the Veteran's reported flare-ups and functional impairment, the objective evidence does not reflect functional impairment and loss comparable to forward flexion of 30 degrees or less; or, ankylosis.  While the Veteran may feel that his limitation of motion is restricted to a severe degree during a flare-up, he is not competent to report as to the degree of flexion lost during a flare-up.  For example, the rating schedule directs that the use of a goniometer in the measurement of limitation of motion is "indispensable" in examinations conducted within the Department of Veterans Affairs.  See 38 C.F.R. § 4.46.  A rating in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, id.

The Board considered whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  On his VA form 9, the Veteran stated that he had incapacitating episodes.  However, the competent evidence does not reflect that he has experienced incapacitating episodes.  Again, the Veteran may feel as though he is incapacitated due to his service-connected disability, an incapacitating episode is specifically defined by VA regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  He is not shown to have the medical expertise or knowledge to determine whether he had an incapacitating episode which required bed rest and treatment by a physician and there is no competent evidence otherwise to demonstrate that the Veteran was prescribed bed rest by a physician due to intervertebral disc syndrome.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, flare-ups, and limitations on daily activities, walking, and standing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his co-worker is competent to report symptoms he observed.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, while the VA examination reports noted and considered the Veteran's reported symptoms, the clinical findings simply do not reflect the degree of impairment to warrant a rating in excess of 20 percent.  When considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 20 percent.  

Finally, there is no identifiable period that would warrant a rating in excess of 20 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected post operative herniated nucleus pulposes lumbar spine.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Disability

The Board finds that a separate disability rating is not warranted for a neurological disability.  As noted above, Note (1) to the General Rating formula for Diseases and Injuries of the Spine directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

An October 2014 rating decision granted service connection for radiculopathy, right lower extremity, sciatic nerve and assigned a 10 percent rating effective July 25, 2007, and a 20 percent rating effective March 7, 2011.  The issue has not been appealed by the Veteran and is not before the Board at this time.  

With respect to any neurological disability of the left lower extremity, the Board finds that a separate rating is not warranted.  The VA medical treatment records include asssessments of poly peripheral neuropathy; however, the Board assigns greater probative value to the VA examination reports.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  The Board attributes great value to the VA examiners' opinions because the examiners specifically addressed the neurological symptoms in connection with the Veteran's service-connected disability.  For instance, the March 2011 VA examiner stated that the peripheral neuropathy was unrelated to the Veteran's service-connected disability.  The June 2014 VA examiner conducted a thorough physical examination, to include muscle strength testing, reflex exam, sensory exam, straight leg raising test, reviewed the evidence, and indicated a finding of radiculopathy of the right lower extremity, not the left lower extremity.  The Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Concerning erectile dysfunction, the VA medical treatment records include assessments of erectile dysfunction.  However, the competent evidence has not related the Veteran's erectile dysfunction to his service-connected disability.  The Veteran is not considered competent to report that his erectile dysfunction is a manifestation or symptom of his service-connected disability because this is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In fact, a June 2010 VA treatment record indicated that the Veteran had a side effect of erectile dysfunction due to the medication, Atenolol, prescribed for hypertension.  The June 2014 VA examination report noted occasional urgency, but did not list any other neurological abnormalities due to the Veteran's service-connected disability.  Occasional urgency does not warrant a separate disability rating.  See 38 C.F.R. § 4.115a.  As a result, a separate rating is not warranted for any other neurological manifestations of the Veteran's service-connected disability.

Scar

With respect to the Veteran's scar of the spine, the criteria with respect to rating skin disabilities were revised, effective October 23, 2008.  The revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  38 C.F.R. § 4.118.  In this case, under either the old or new criteria, the Veteran's scar does not warrant a separate compensable rating.  The Veteran's scar has not been shown to be painful, unstable, or meet the area requirements.  It has not been shown to manifest in limitation of function of affected part.  Id.  As a result, the Veteran is not entitled to a separate compensable rating for a scar.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the service-connected post operative herniated nucleus pulposes lumbar spine, the evidence in this case does not reflect that the available rating is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the general rating formula for diseases and injuries of the spine reasonably describe the ratings for spine disabilities.  Neither the evidence nor the Veteran has identified symptoms that are unusual or exceptional as to a back disability.  His functional impairment and loss is considered in the assigned disability rating of 20 percent.  Therefore, the Board finds that the rating is adequate and referral of the case for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent for post-operative herniated nucleus pulposus lumbar spine is denied.


REMAND

The Board's February 2011 remand noted that the issue of entitlement to a TDIU must be remanded for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In pertinent part, a remand directive requested that the RO provide the Veteran with a TDIU application and a proper notice letter.  In addition, the Board requested that the issue of entitlement to a TDIU be adjudicated.  In February 2011, the Veteran was sent a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability, but did not appear to receive complete notice regarding the evidence required to substantiate a claim of entitlement to a TDIU.  In addition, the issue of entitlement to a TDIU was not adjudicated.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

The Board recognizes that the Veteran is currently employed full-time.  See June 2014 VA medical examination report.  However, during the period on appeal, the Veteran was unemployed.  The March 2011 VA medical examination report indicated that the Veteran was unemployed for less than one year.  At that time, the Veteran stated that he was unable to continue working because jobs were "too physical and his back couldn't tolerate."  As a result, the Board finds that the issue of entitlement to a TDIU must be remanded to provide a notice letter and to adjudicate the issue of whether the Veteran is entitled to a TDIU at any point during the appeal period.  

Accordingly, the issue is REMANDED for the following action:

1.  Send the Veteran a notice letter and a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability, with respect to the issue of entitlement to a TDIU.

2.  Thereafter, proceed to include the completion of any necessary development, such as a VA opinion or examination, if needed to properly and fairly adjudicate the issue.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  After an appropriate amount of time has been provided for a response, return the issue to the Board for review.
	

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


